                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )       Case No. 7:19cv354
                                             )
v.                                           )       Senior Judge Glen E. Conrad
                                             )
SOUTHERN COAL CORP. et. al.,                 )
                                             )
       Defendants.                           )

                          ANSWER TO PLAINTIFF’S COMPLAINT

       For their Answer to the Plaintiff’s Complaint, A & G Coal Corporation (“A & G”), Black

River Coal, LLC (“Black River”), Chestnut Land Holdings, LLC, (“Chestnut”), Four Star

Resources, LLC (“Four Star”), Infinity Energy Company, Inc. (“Infinity”), Kentucky Fuel

Corporation (“Kentucky Fuel”), Nine Mile Mining, Inc. (“Nine Mile”), Premium Coal Company,

Inc. (“Premium”), S&H Mining, Inc. (“S&H”), Sequoia Energy, Inc. (“Sequoia”), Virginia Fuel

Corporation (“Virginia Fuel”), Southern Coal Corporation (“Southern Coal”), Justice Coal of

Alabama, LLC (“Justice Coal of Alabama”), and Tams Management, Inc. (“Tams”) (collectively

“Defendants”) state the following:

       1.      The allegations in paragraph 1 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

       2.      The Defendants deny the allegations in paragraph 2 of the Plaintiff’s Complaint

insofar as the same allege or purport to allege that the Defendants are or have been obligated to

pay $4,776,370.40 in Mine Act penalties and interest. The remaining allegations in paragraph 2




                                                 1

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 1 of 14 Pageid#: 65
of the Plaintiff’s Complaint are legal conclusions and statements of law for which no response is

required. To the extent a response is required, those allegations are denied.

       3.      The allegations in paragraph 3 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

       4.      The allegations in paragraph 4 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

       5.      The Defendants admit the allegations in paragraph 5 of the Plaintiff’s Complaint to

the extent the same allege or purport to allege that the Plaintiff is the United States of America.

The Defendants deny the remaining allegations in paragraph 5 of the Plaintiff’s Complaint.

       6.      Southern Coal admits the allegations in Paragraph 6 of the Plaintiff’s Complaint.

Paragraph 6 of Plaintiff’s Complaint contains no allegations against the remaining Defendants. To

the extent this paragraph is deemed to contain allegations against the remaining Defendants, they

are denied.

       7.      Justice Coal of Alabama admits the allegations in Paragraph 7 of the Plaintiff’s

Complaint to the extent they allege Justice Coal of Alabama is an Alabama LLC with its principal

place of business in West Virginia. Justice Coal of Alabama denies the remaining allegations in

Paragraph 7 of the Plaintiff’s Complaint. Paragraph 7 of Plaintiff’s Complaint contains no

allegations against the remaining Defendants. To the extent this paragraph is deemed to contain

allegations against the remaining Defendants, they are denied.

       8.      A & G admits the allegations in paragraph 8 of Plaintiff’s Complaint to the extent

the same allege or purport to allege that A & G is a Virginia corporation with its principal place of



                                                 2

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 2 of 14 Pageid#: 66
business in Roanoke, Virginia. A & G denies the remaining allegations in paragraph 8 of

Plaintiff’s Complaint. Paragraph 8 of Plaintiff’s Complaint contains no allegations against the

remaining Defendants. To the extent this paragraph is deemed to contain allegations against the

remaining Defendants, they are denied.

       9.      Black River admits the allegations in paragraph 9 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Black River is a Delaware limited liability company

with its principal place of business in Roanoke, Virginia. Black River denies the remaining

allegations in paragraph 9 of Plaintiff’s Complaint. Paragraph 9 of Plaintiff’s Complaint contains

no allegations against the remaining Defendants. To the extent this paragraph is deemed to contain

allegations against the remaining Defendants, they are denied.

       10.     Chestnut admits the allegations in paragraph 10 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Chestnut is a Delaware limited liability company.

Chestnut denies the remaining allegations in paragraph 10 of Plaintiff’s Complaint. Paragraph 10

of Plaintiff’s Complaint contains no allegations against the remaining Defendants. To the extent

this paragraph is deemed to contain allegations against the remaining Defendants, they are denied.

       11.     Paragraph 11 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       12.     Paragraph 12 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       13.     Four Star admits the allegations in paragraph 13 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Four Star is a Kentucky limited liability company.



                                                 3

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 3 of 14 Pageid#: 67
Four Star denies the remaining allegations in paragraph 13 of Plaintiff’s Complaint. Paragraph 13

of Plaintiff’s Complaint contains no allegations against the remaining Defendants. To the extent

this paragraph is deemed to contain allegations against the remaining Defendants, they are denied.

       14.     Paragraph 14 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       15.     Infinity admits the allegations in paragraph 15 of Plaintiff’s Complaint to the extent

the same allege or purport to allege that Infinity is a Kentucky corporation. Infinity denies the

remaining allegations in paragraph 15 of Plaintiff’s Complaint. Paragraph 15 of Plaintiff’s

Complaint contains no allegations against the remaining Defendants. To the extent this paragraph

is deemed to contain allegations against the remaining Defendants, they are denied.

       16.     Paragraph 16 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       17.     Paragraph 17 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       18.     Kentucky Fuel admits the allegations in paragraph 18 of Plaintiff’s Complaint to

the extent the same allege or purport to allege that Kentucky Fuel is a West Virginia corporation.

Kentucky Fuel denies the remaining allegations in paragraph 18 of Plaintiff’s Complaint.

Paragraph 18 of Plaintiff’s Complaint contains no allegations against the remaining Defendants.

To the extent this paragraph is deemed to contain allegations against the remaining Defendants,

they are denied.



                                                 4

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 4 of 14 Pageid#: 68
       19.     Paragraph 19 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       20.     Paragraph 20 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       21.     Nine Mile admits the allegations in paragraph 21 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Nine Mile is a Virginia corporation with its principal

place of business in Roanoke, Virginia. Nine Mile denies the remaining allegations in paragraph

21 of Plaintiff’s Complaint. Paragraph 21 of Plaintiff’s Complaint contains no allegations against

the remaining Defendants. To the extent this paragraph is deemed to contain allegations against

the remaining Defendants, they are denied.

       22.     Paragraph 22 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       23.     Paragraph 23 of Plaintiff’s Complaint contains no allegations against the

Defendants. To the extent this paragraph is deemed to contain allegations against the Defendants,

they are denied.

       24.     Premium admits the allegations in paragraph 24 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Premium is an Alabama corporation. Premium

denies the remaining allegations in paragraph 24 of Plaintiff’s Complaint. Paragraph 24 of

Plaintiff’s Complaint contains no allegations against the remaining Defendants. To the extent this

paragraph is deemed to contain allegations against the remaining Defendants, they are denied.



                                                  5

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 5 of 14 Pageid#: 69
       25.     S&H admits the allegations in paragraph 25 of Plaintiff’s Complaint to the extent

the same allege or purport to allege that S&H is a Tennessee corporation. S&H denies the

remaining allegations in paragraph 25 of Plaintiff’s Complaint. Paragraph 25 of Plaintiff’s

Complaint contains no allegations against the remaining Defendants. To the extent this paragraph

is deemed to contain allegations against the remaining Defendants, they are denied.

       26.     Sequoia admits the allegations in paragraph 26 of Plaintiff’s Complaint to the extent

the same allege or purport to allege that Sequoia is a Kentucky limited liability company. Sequoia

denies the remaining allegations in paragraph 26 of Plaintiff’s Complaint. Paragraph 26 of

Plaintiff’s Complaint contains no allegations against the remaining Defendants. To the extent this

paragraph is deemed to contain allegations against the remaining Defendants, they are denied.

       27.     Tams admits the allegations in paragraph 27 of Plaintiff’s Complaint to the extent

the same allege or purport to allege that Tams is a West Virginia corporation. Tams denies the

remaining allegations in paragraph 27 of Plaintiff’s Complaint. Paragraph 27 of Plaintiff’s

Complaint contains no allegations against the remaining Defendants. To the extent this paragraph

is deemed to contain allegations against the remaining Defendants, they are denied.

       28.     Virginia Fuel admits the allegations in paragraph 28 of Plaintiff’s Complaint to the

extent the same allege or purport to allege that Virginia Fuel is a Virginia corporation with its

principal place of business in Roanoke, Virginia. Virginia Fuel denies the remaining allegations

in paragraph 28 of Plaintiff’s Complaint. Paragraph 28 of Plaintiff’s Complaint contains no

allegations against the remaining Defendants. To the extent this paragraph is deemed to contain

allegations against the remaining Defendants, they are denied.




                                                 6

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 6 of 14 Pageid#: 70
        29.     The allegations in paragraph 29 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

        30.     The allegations in paragraph 30 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

        31.     The Defendants admit the allegations in paragraph 31 of the Plaintiff’s Complaint

to the extent the same allege or purport to allege that the Defendants have identified, in MSHA

filings, its controllers as James C. Justice II, James C. Justice III, and Jillian Justice.

        32.     The Defendants admit the allegations in paragraph 32 of the Plaintiff’s Complaint

to the extent the same allege or purport to allege that, in previous years, MSHA has issued citations

to the and proposed assessments as a result of those citations. The remaining allegations in

paragraph 32 of Plaintiff’s Complaint are denied.

        33.     The allegations in paragraph 33 of the Plaintiff’s Complaint make no allegation

specific allegation regarding any specific proposed penalty and/or are legal conclusions for which

no response is required. To the extent the allegations in paragraph 33 of Plaintiff’s Complaint

contain allegations against the Defendants which form a basis for any claim against them, those

allegations are denied.

        34.     The allegations in paragraph 34 of the Plaintiff’s Complaint make no allegation

specific allegation regarding any specific proposed penalty and/or are legal conclusions for which

no response is required. To the extent the allegations in paragraph 34 of Plaintiff’s Complaint

contain allegations against the Defendants which form a basis for any claim against them, those

allegations are denied.



                                                    7

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 7 of 14 Pageid#: 71
       35.      The allegations in paragraph 35 of the Plaintiff’s Complaint make no allegation

specific allegation regarding any specific proposed penalty and/or are legal conclusions for which

no response is required. The Defendants admit, upon information and belief, the allegations in

paragraph 35 of the Plaintiff’s Complaint to the extent the same allege or purport to allege that

MSHA forwarded assessments it claimed that the Defendants owed to the Department of Treasury

and the Department of Justice for collection. To the extent the allegations in paragraph 35 of

Plaintiff’s Complaint contain allegations against the Defendants which form a basis for any claim

against them, those allegations are denied.

       36.     The Defendants admit the allegations in paragraph 36 of the Plaintiff’s Complaint

to the extent the same allege or purport to allege that the Defendants’ counsel received a demand

from the United States Attorney’s Office for the Western District of Virginia and a written, agreed-

upon tolling agreement to provide the parties time to correct the numerous errors in MSHA’s data

and negotiate an amicable resolution of this dispute without burdening the Court and causing the

parties to unnecessarily incur the time and expense of litigation. The Defendants are without

sufficient knowledge or information to form a belief as to the truth of the remaining factual

allegations against them in paragraph 36 of the Plaintiff’s Complaint. The remaining allegations

in paragraph 36 of the Plaintiff’s Complaint are legal conclusions for which no response is

required. To the extent a response to the legal conclusions in paragraph 36 of Plaintiff’s Complaint

is required, they are denied.

       37.     The Defendants deny the allegations in paragraph 37 of the Plaintiff’s Complaint.

       38.     The Defendants deny the allegations in paragraph 38 of the Plaintiff’s Complaint.




                                                 8

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 8 of 14 Pageid#: 72
       39.       The Defendants are without sufficient knowledge or information to form a belief as

to the truth of the allegations against in paragraph 39 of the Plaintiff’s Complaint and therefore

deny the same.

       40.       The allegations in paragraph 40 of the Plaintiff’s Complaint are legal conclusions

and statements of law for which no response is required. To the extent a response is required, the

allegations are denied.

       41.       The Defendants deny that the United States is entitled to any relief sought in the

PRAYER FOR RELIEF.

       42.       The Defendants deny each and every allegation set forth in the Complaint not

specifically admitted herein.

   THE DEFENDANTS DEMANDS A TRIAL BY JURY WITH RESPECT TO ALL ISSUES

   SO TRIABLE.

                                   AFFIRMATIVE DEFENSES

       In further response to Plaintiff’s Complaint, Defendants assert the following additional

defenses:

                                FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claim is barred by the applicable statute of limitations, and/or statute of repose.

                                THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claim is or may be barred by the doctrines of accord and satisfaction,

compromise, release, illegality, laches, duress, payment and/or waiver.




                                                  9

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 9 of 14 Pageid#: 73
                                FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim is barred because the debt Plaintiff claims is owed was incurred in whole

or in part by the acts and/or omissions of other persons, third parties and/or non-parties not under

the direction and control of these Defendants and said acts and/or omissions constitute either a

complete or partial bar to recovery herein.

                                 FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s assertion of this claim violates these Defendants’ rights to due process under the

law.

                                 SIXTH AFFIRMATIVE DEFENSE

        Defendants are entitled to a set-off for all amounts paid and/or which should have been

paid by independent third parties, as well as any amounts which were reduced or written down or

which should have been reduced or written down.

                                SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim is barred by Plaintiff’s failure to comply with conditions precedent to

Plaintiff’s right to recover.

                                EIGHTH AFFIRMATIVE DEFENSE

        Defendants are entitled to, and claim the benefit of, all defenses and presumptions set forth

in or arising from any rule of law or statute in Virginia and/or any other state whose law is deemed

to apply in this case.

                                 NINTH AFFIRMATIVE DEFENSE

        The claim asserted in Plaintiff’s Complaint is barred, in whole or in part, because Plaintiff

did not incur any ascertainable loss as a result of Defendants’ conduct.




                                                 10

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 10 of 14 Pageid#: 74
                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff may not recover on the claim pleaded in the Complaint because the damages

sought are too speculative and remote.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff may have failed to mitigate damages and, as such, the damages recoverable by

Plaintiff, if any, must be reduced by such amount.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim is barred by reason of spoliation of evidence.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim should be dismissed on forum non conveniens grounds.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claim should be barred or reduced because the amounts allegedly owed, as

calculated by Plaintiff, are not accurate including, without limitation, the calculation of the

principal, interest and surcharges.

                         FIFTHTEENTH AFFIRMATIVE DEFENSE

       Defendants plead the failure to join necessary and indispensable parties as required by Rule

19 of the Federal Rules of Civil Procedure.

                         SIXTHTEENTH AFFIRMATIVE DEFENSE

       The Plaintiff’s claim, by Plaintiff’s conduct, is barred under the equitable doctrines of

laches and estoppel.




                                                11

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 11 of 14 Pageid#: 75
                          SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim should be barred, in whole or in part, because the asserted penalties and/or

debt has and/or will affect all or some of these Defendants’ ability to continue in business and are

otherwise unjustified under the circumstances.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claim is barred under the doctrines of consent, ratification and avoidance by

contract.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s consolidation of each of these Defendants in a single action is improper and the

actions should be severed.

                            TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiff’s claim is barred because Plaintiff failed to make a reasonable and good faith effort

to conciliate the dispute prior to filing suit.

                              TWENTY-FIRST AFFIRMATIVE DEFENSE

        The Court lacks personal jurisdiction over some or all of the Defendants.

                        TWENTY-SECOND AFFIRMATIVE DEFENSE

        Defendants hereby reserve the right to amend their answer to assert any other defenses,

separate or otherwise, that may become available during discovery proceedings in this case.

        WHEREFORE, having fully answered, Defendants respectfully request that this Court

enter an Order dismissing Plaintiff’s Complaint with prejudice at Plaintiff’s costs and granting the

Defendants such other relief as it deems just and equitable.

        DEFENDANTS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




                                                  12

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 12 of 14 Pageid#: 76
                                       Respectfully submitted,

                                       SOUTHERN COAL CORPORATION, et al.

                                       By: /s/   Aaron Balla Houchens
                                                    Of Counsel

Aaron B. Houchens, Esq. (VSB #80489)
AARON B. HOUCHENS, P.C.
111 East Main Street
P.O. Box 1250
Salem, Virginia 24153
540-389-4498 (telephone)
540-339-3903 (facsimile)
aaron@houchenslaw.com

Christopher D. Pence (WV Bar # 9095)
HARDY PENCE PLLC
P. O. Box 2548
Charleston, WV 25329
(304) 345-7250 (telephone)
(304) 345-9941 (facsimile)
cpence@hardypence.com
Pro Hac Vice Motion Forthcoming

      Counsel for Defendants




                                         13

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 13 of 14 Pageid#: 77
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th of July 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and the foregoing was electronically transmitted

through the CM/ECF system to the following CM/ECF participants:

       Jason Scott Grover, Esq.
       U.S. Department of Labor - Office of the Regional Solicitor
       201 12th Street South, Suite 401
       Arlington, VA 22202-5450
       202-693-9326
       202-693-9392 (Fax)
       grover.jason@dol.gov

       Krista Consiglio Frith, Esq.
       Laura Day Rottenborn, Esq.
       U.S. Attorney's Office for the Western District of Virginia
       310 First Street, S.W., Room 906
       Roanoke, Virginia 24008
       (540) 857-2250
       (540) 857-2614 (Fax)
       krista.frith@usdoj.gov
       laura.rottenborn@usdoj.gov
                                                            /s/    Aaron Balla Houchens




                                                 14

 Case 7:19-cv-00354-GEC Document 6 Filed 07/09/19 Page 14 of 14 Pageid#: 78
